


EXHIBIT 10.67

 

GLEACHER & COMPANY, INC.

 

2007 INCENTIVE COMPENSATION PLAN
STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (the “Agreement”) confirms the grant on November 10,
2010 (the “Grant Date”) by Gleacher & Company, Inc., a Delaware corporation (the
“Company”), to Peter McNierney (“Employee”) of non-qualified options (“Options”)
to acquire shares of the Company’s common stock (“Shares”), as follows:

 

Number of Shares Covered by Option Granted:  1,350,000

 

How Options Vest and Become Exercisable:  33-1/3% of the Options if not
previously forfeited will vest and become exercisable on the first anniversary
of the Grant Date; 33-1/3% of the Options, if not previously forfeited, will
vest and become exercisable on the second anniversary of the Grant Date; and
33-1/3% of the Options, if not previously forfeited, will vest and become
exercisable on the third anniversary of the Grant Date, provided in each case
that Employee continues to be employed by the Company or another Group Entity
(sometimes referred to herein as an “Employer”) on such vesting date (each, a
“Stated Vesting Date”), except as otherwise provided in Section 4 of the Terms
and Conditions of Stock Options attached hereto (the “Terms and Conditions”). 
If Employee has a Termination of Employment prior to a Stated Vesting Date, any
Options that are not otherwise vested and exercisable by that date, will be
immediately forfeited except as otherwise provided in Section 4 of the Terms and
Conditions.

 

Exercise Prices of the Options:  The exercise price per Share of the Options
will be $2.49.

 

Duration of the Options:  Except as otherwise provided in Section 4 of the Terms
and Conditions, if not previously forfeited, the Options shall expire and shall
no longer be exercisable after the expiration of six years from the Grant Date.

 

The Options are subject to the terms and conditions of the Company’s 2007
Incentive Compensation Plan (the “Plan”), and this Agreement, including the
Terms and

 

--------------------------------------------------------------------------------


 

Conditions attached hereto.  The number of Options, the number and kind of
Shares deliverable upon exercise of Options, and other terms relating to the
Options are subject to adjustment in accordance with Section 5 of the Terms and
Conditions and Section 5.3 of the Plan.

 

Employee acknowledges and agrees that (i) Options are nontransferable, except as
provided in Section 3 of the Terms and Conditions and Section 9.2 of the Plan,
(ii) Options are subject to forfeiture upon Employee’s Termination of Employment
as set forth in Section 4 of the Terms and Conditions, and (iii) sales of Shares
delivered in settlement of Options will be subject to the Company’s policies
regulating trading by employees.

 

IN WITNESS WHEREOF, GLEACHER & COMPANY, INC. has caused this agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

Employee:

 

GLEACHER & COMPANY, INC.

 

 

 

/s/ Peter J. McNierney

 

By:

/s/ Eric Gleacher

Peter McNierney

 

 

Eric Gleacher

 

TERMS AND CONDITIONS OF STOCK OPTIONS

 

The following Terms and Conditions apply to the Options granted to Employee by
the Company, as specified in the Agreement (of which these Terms and Conditions
form a part).  Certain terms of the Options, including the number of Options
granted, vesting dates and expiration date, are set forth in the Agreement.

 

1.             GENERAL.  The Options are granted to Employee under the Company’s
2007 Incentive Compensation Plan (the “Plan”).  A copy of the Plan and
information regarding the Plan, including documents that constitute the
“Prospectus” for the Plan under the Securities Act of 1933, can be obtained from
the Company upon request.  All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein.  Capitalized terms
used in the Agreement and these Terms and Conditions but not defined herein
shall have the same meanings as in the Plan.  If there is any conflict between
the provisions of the Agreement and this Terms and Conditions and mandatory
provisions of the Plan, the provisions of the Plan govern, otherwise, the terms
of this document shall prevail.  By accepting the grant of the Options, Employee
agrees to be bound by all of the terms and provisions of the Plan (as presently
in effect or later amended), the rules and regulations under the Plan adopted
from time to time, and the decisions and determinations of the Company’s
Executive Compensation Committee (the “Committee”) made from time to time,
provided that no such Plan amendment, rule or regulation or Committee decision
or determination without the consent of an affected Participant shall materially
impair the rights of Employee with respect to the Options.

 

2.             TIME AND METHOD OF EXERCISE.  At any time while any portion of
the Options remain vested and exercisable, Employee may exercise such vested
Options in whole

 

--------------------------------------------------------------------------------


 

or in part by delivering to the Company written notice of exercise and payment
of the exercise price.  Such exercise price may be paid (i) in cash, by check or
in another cash equivalent acceptable to the Company, (ii) by transfer to the
Company of nonforfeitable, unrestricted Shares held by Employee, (iii) through
broker-assisted “cashless” exercise arrangements, to the extent permissible
under applicable law, (iv) by any other method permitted under the Plan and
under rules established by the Committee and in effect from time to time, or
(v) by a combination of the foregoing.

 

3.             NONTRANSFERABILITY.  Employee may not sell, transfer, assign,
pledge, margin or otherwise encumber or dispose of Options or any rights
hereunder to any third party other than by will or the laws of descent and
distribution (or to a designated Beneficiary in the event of Employee’s death),
and Options, if exercisable, shall be exercisable during the lifetime of
Employee only by Employee or his guardian or legal representative.

 

4.             TERMINATION PROVISIONS.  The following provisions will govern the
forfeiture of the Options upon the occurrence of certain events relating to a
Termination of Employment, unless otherwise determined by the Committee (subject
to Section 8(a) hereof):

 

(a)           Death or Disability.  In the event of Employee’s death or
Disability (as defined below), all Options then outstanding, if not previously
vested, will immediately become vested and exercisable and all outstanding
Options will remain exercisable until the applicable expiration date set forth
in the Agreement provided that in the case of Disability, Employee executes a
Release and Covenant Agreement; provided however that, any unexercised Options
will subsequently be forfeited if there occurs a Forfeiture Event prior to the
earlier of (i) the applicable expiration date set forth in the Agreement or
(ii) Employee’s death.

 

(b)           Termination by Employee without Good Reason or by the Company for
Cause.  In the event of Employee’s Termination of Employment by the Company  for
Cause (as defined below) or by the Employee without Good Reason (as defined
below), the portion of the then-outstanding Options not vested at the date of
such Termination will be forfeited, and the portion of the then-outstanding
Options vested at the date of such Termination will remain exercisable until the
earliest of (i) the applicable expiration date set forth in the Agreement,
(ii) the 90th day after the date of such Termination of Employment or (iii) the
occurrence of a Forfeiture Event.

 

(c)           Termination by Employee with Good Reason or by the Company without
Cause.  In the event of Employee’s Termination of Employment by the Company
without Cause or by Employee with Good Reason, the portion of the
then-outstanding Options not vested as of the date of such termination shall
continue to vest in accordance with the provisions of the Plan and the schedule
set forth in the Agreement and the portion of the then-outstanding Options
vested as of the date of such termination will remain exercisable until the
applicable expiration date set forth in the Agreement provided that Employee
executes a Release and Covenant Agreement; provided however that any vested and
unexercised and unvested

 

--------------------------------------------------------------------------------


 

Options will subsequently be forfeited if there occurs a Forfeiture Event prior
to the earlier of the (i) the Stated Vesting Date for such Options, (ii) the
applicable expiration date set forth in the Agreement or (ii) Employee’s death.

 

5.             SHAREHOLDER’S RIGHTS, DIVIDENDS AND ADJUSTMENTS.

 

a.     Shareholder’s Rights and Dividends.  Employee will have no rights as a
shareholder, and will not be entitled to any dividends declared or paid, with
respect to any Share underlying an Option unless and until such Share is issued
to Employee upon the proper exercise of such Option.

 

b.     Adjustments.  The number of Options credited to Employee, the number of
Shares underlying such Options and/or the exercise price per Share of such
Options shall be appropriately adjusted, in order to prevent dilution or
enlargement of Employee’s rights with respect to such Options and Shares or to
reflect any changes in the number of outstanding Shares resulting from any event
referred to in Section 5.3 of the Plan.

 

6.             EMPLOYEE REPRESENTATIONS AND WARRANTIES AND RELEASE.  As a
condition to any exercise of the Options, the Company may require Employee
(i) to make any representation or warranty to the Company as may be required
under any applicable law or regulation, to make a representation and warranty
that no Forfeiture Event has occurred or is contemplated and (ii) to execute a
release of claims against the Company arising before the date of such release,
in such form as may be specified by the Company.

 

7.             OTHER TERMS RELATING TO OPTIONS.

 

(a)   Deferral of Settlement.  No settlement of the exercise of an Option may be
deferred hereunder.

 

(b)   Fractional Options and Shares.  The number of Shares underlying Options
credited to Employee shall not include fractional shares, unless otherwise
determined by the Committee.

 

(c)   Tax Withholding.  Employee shall make arrangements satisfactory to the
Company, or in, in the absence of such arrangements, a Group Entity may deduct
from any payment to be made to Employee any amount necessary, to satisfy
requirements of federal, state, local, or foreign tax law to withhold taxes or
other amounts with respect to the exercise of the Options.  Unless Employee has
made separate arrangements satisfactory to the Company, the Company may elect to
withhold Shares deliverable in settlement of the Options having a fair market
value (as determined by the Committee) equal to the amount of such tax liability
required to be withheld in connection with the exercise of the Options, but the
company shall not be obligated to withhold such Shares.

 

--------------------------------------------------------------------------------


 

8.             MISCELLANEOUS.

 

(a)           Binding Agreement;  Written Amendments.  This Agreement shall be
binding upon the heirs, executors, administrators and successors of the
parties.  This Agreement and the Plan constitute the entire agreement between
the parties with respect to the Options, and supersede any prior agreements or
documents with respect thereto.  No amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or materially impair the rights of
Employee with respect to the Options shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and by Employee.

 

(b)           No Promise of Employment.  The Options and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.

 

(c).          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.

 

(d)           Legal Compliance.  Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the NASDAQ Global Market or any other stock
exchange, or any other obligation of the Company or Employee relating to the
Options or this Agreement.  Employee agrees that the Options are subject to any
forfeiture that may be required by applicable law.

 

(e)           Notices.  Any notice to be given the Company under this Agreement
shall be addressed to the Company at 1290 Avenue of the Americas, New York, New
York 10104, Attention: Corporate Secretary, and any notice to the Employee shall
be addressed to the Employee at Employee’s address as then appearing in the
records of the Company.

 

9.             CERTAIN DEFINITIONS.  The following definitions apply for
purposes of this Agreement, whether or not Employee has as employment agreement
or other agreement with a Group Entity that contains the same or similar defined
terms.

 

(a)           “Cause” has the meaning ascribed in the Letter Agreement.

 

(b)           “Disability” means “disability” as determined under the Company’s
long-term disability plan, as may be in effect from time to time.

 

(c)           “Forfeiture Event” means without the consent in writing of the
Board of Directors of the Company, Employee will not, at any time prior to an
applicable Stated Vesting Date or exercise of vested Options, acting alone or in
conjunction with others, directly or indirectly (A) induce any customer or
client of or investor (excluding anyone who is an investor solely as a holder of
Common Stock of the

 

--------------------------------------------------------------------------------


 

Company) in any Group Entity with whom Employee has had contacts or
relationships, directly or indirectly, during and within the scope of his
employment with any Group Entity, to curtail, limit, or cancel their business
with any Group Entity; (B) induce, or attempt to influence, any employee of any
Group Entity to terminate employment; (C) solicit, hire or retain as an employee
or independent contractor, or assist any third party in the solicitation, hire,
or retention as an employee or independent contractor, any person who during the
previous 12 months was an employee of any Group Entity; (D) otherwise fail to
comply with the conditions set forth in Sections 7.4(b) and (c) of the Plan or
(E) breach of the covenants contained in the Release and Covenant Agreement and,
for purposes of this clause (E), such covenants shall remain in effect and
continue to apply through the Stated Vesting Date or exercise of vested Options,
notwithstanding their earlier expiration for purposes of the Release and
Covenant Agreement.

 

(d)           “Good Reason” means (A) any reduction in Employee’s base salary or
failure to pay any bonuses due Employee; (B) the assignment to Employee of any
duties inconsistent in any material respect with his position or with his
authority, duties or responsibilities as President and Chief Operating Officer,
or any other action by Company which results in a diminution in such position,
authority, duties or responsibilities, or reporting relationship, excluding for
this purpose any immaterial and inadvertent action not taken in bad faith and
remedied by Company promptly (but not later than ten (10) days after receiving
notice from Employee); (C) any change in the place of Employee’s principal place
of employment to a location outside New York City.

 

(e)           “Group Entity” means either the Company or any of its subsidiaries
and affiliates.

 

(f)            “Letter Agreement” means that certain letter agreement entered
into by and between Employee and the Company dated September 21, 2010.

 

(g)           “Termination of Employment” means the event by which Employee
ceases to be employed by a Group Entity and immediately thereafter is not
employed by any other Group Entity.

 

(h)           “Release and Covenant Agreement” means an agreement to be entered
into at the time of a Termination of Employment in such form as may be specified
by the Company which contains a release of claims against the Company and
restrictive covenants and remedies set forth in Sections 7, 8 and 9 of the
employment agreement by and between Employee and the Company dated as of May 15,
2007.

 

--------------------------------------------------------------------------------

 
